Title: From Alexander Hamilton to William Seton, 9 February 1792
From: Hamilton, Alexander
To: Seton, William



Sir
Treasury Department February 9th 1792

It appearing from documents in the Treasury, that there remain at this time a number of draughts unpaid, which were drawn by the Treasurer upon the Collector of Norfolk and others, in the months of April, May, June, July &ca last, and lodged in the Bank of New York for sale; I request that you will cause a statement to be transmitted to this office, of all the Treasurers draughts, which may remain in the Bank undisposed of.

I am sir, with consideration   Your obedt. Servt
Alexander Hamilton
William Seton EsqrCashier of the Bank of New York
